Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10 and 17 all state that data is invalid or valid, however, there is no explanation or determination on what makes data “valid” or “invalid”.  One of ordinary skill in the art cannot determine how or what makes data valid or invalid in the claims.  As such it is unclear what a substation would be taking place.
	Furthermore, claims 1 and 10 have no corresponding embodiment, but rather just a prediction methods.  Examiner highly recommends that these claims are embodied as is done in claims 17.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIROYUKI (JP2015-023668A).

As to claims 1, 10 and 17 HIROYUKI teaches a time-series data prediction method comprising: storing a time-series model; inputting time-series data to the time-series model; and outputting a plurality of pieces of prediction data which is a preset number of pieces of prediction data or more based on the time-series model, wherein the inputting of the time-series data to the time-series model comprises: substituting invalid data included in the time-series data with preset valid data, and inputting the time-series data including the valid data to the time-series model (abstract, [0019, 0042-0043, 0077, 0225], claims 1 and fig. 1-2). HIROYUKI teaches replacing data that maybe missing time with known data for an air conditions system.  

Allowable Subject Matter
Any reason for allowance is held in abeyance based on how the 35 USC 112 rejection is corrected.

Other prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee (U.S. PG Pub. 2021/0191348) teaches replacing training data with data that has yet to be delivered.
Murugesan (U.S. PG Pub. 2021/0056409) teaches replacing historical values with data at a specific time-step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119